Name: Commission Regulation (EEC) No 4010/87 of 22 December 1987 fixing, for 1988, the quotas for imports into Portugal of certain egg and poultrymeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378/6 Official Journal of the European Communities 31 . 12. 87 COMMISSION REGULATION (EEC) No 4010/87 of 22 December 1987 fixing, for 1988 , the quotas for imports into Portugal of certain egg and poultry ­ meat products from third countries and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas detailed rules should be drawn up for the imple ­ mentation of these provisions to be analogous to those laid down in Regulation (EEC) No 618/86 ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, HAS ADOPTED THIS REGULATION Article 1 Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), and in particular Article 3 thereof, The quotas for 1988 that the Portuguese Republic may apply to imports of certain egg and poultrymeat products from third countries, shall be as shown in the Annex hereto . Article 2 Whereas, as a result of an error of substance, the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative restrictions on imports into Portugal of products falling within subheadig 0407 00 30 of the Combined Nomen ­ clature from third countries ; whereas, pending the correc ­ tion referred to above, Regulation (EEC) No 618/86 of the Commission (2), amended by Regulation (EEC) No 1996/86 (3), provides for such restrictions as transitional measures until 31 December 1987 ; whereas Council Regulation (EEC) No 4007/87 (4) extended the period referred to in Article 257 of the Act until 31 December 1990 ; whereas a quota may therefore be fixed for 1988 ; Save as otherwise provided in this Regulation, Articles 3, 4 and 5 of Regulation (EEC) No 618/86 apply to the quotas referred to in Article 1 of this Regulation . However, the second indent of Article 3, paragraph 1 of that Regulation is hereby repealed. Article 3Whereas the initial quotas for imports into Portugal of certain egg and poultrymeat products from third countries are set out in the Annex to Commission Regulation (EEC) No 618/86 ; whereas the quotas for 1988 should be fixed by applying the minimum annual rate of increase of 10 % provided for in Article 4 of that Regulation ; This Regulation shall enter into force on the day of its publication in , the Official Journal of the European Communities. (') OJ No L 367, 31 . 12 . 1985, p. 23 . 0 OJ No L 58 , 1 . 3 . 1986, p. 48 . (3) OJ No L 171 , 28 . 6 . 1986, p. 28 . (4) See page 1 of this Official Journal . It shall apply with effect from 1 January 1988 . of the No L 378/731 . 12. 87 Official Journal European Communities This Regulation shall be binding in its entirety and directly applicable in all Member .States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President 31 . 12. 87No L 378/8 Official Journal of the European Communities ANNEX CN code Description Quotafor 1988 \  1 000 units  0105 Live poultry, that is to say, fowls of the species Gallus domes ­ ticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 0105 11 00   Fowls of the species Gallus domesticus 26 0105 19   Other : ex 0105 19 10 0407 00    Geese and turkeys :  Turkeys Birds' eggs , in shell, fresh, preserved or cooked :  Of poultry :   For hatching : 35 ex 0407 00 1 1    Of turkeys or geese :  Of turkeys 14 ex 0407 00 19    Other :  Others of the species Gallus domesticus 12 I  tonnes  0407 00 30   Other : 161